TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00650-CR



                                 David John Johnson, Appellant

                                                  v.

                                   The State of Texas, Appellee


               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
               NO. 51,338, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed a notice of appeal complaining about speedy trial violations. The

trial court has certified that appellant has waived the right of appeal. Thus, the appeal is dismissed.

See Tex. R. App. P. 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: October 23, 2013

Do Not Publish